Title: To James Madison from John Gavino, 15 June 1802
From: Gavino, John
To: Madison, James


					
						No. 89
						Sir
						Gibraltar 15. June 1802
					
					Without the pleasure of any of yours I referr to my last No. 88.
					We have no Novelty here regarding Tripoly.  Comodor Morris is in the Bay, & the Essex sails this day for the U.S.
					With regard to the Empr. of Morrocco I referr to the sundry dispatches from Consul Simpson which goes by this Conveyance.
					Last night arrived Mr. Wyk the Swedish Consul at Tangeir, the Emperour having orderd him to quit the Country Imediately, signifying that if the Articles which he now demands of the King of Sweden does not arrive in four Months, it will be deemd a Declaration of Warr; Mr. Wyk goes for Sweden, this day.  I have the honor to be, Sir Your most obdt. & most he. Sert.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
